Title: From Thomas Jefferson to John Stuart, 19 September 1806
From: Jefferson, Thomas
To: Stuart, John


                        
                            Monticello Sep. 19. 06.
                        
                        Th: Jefferson acknoledges the receipt from Colo. Stuart of a cranium of an animal unknown to him, and returns
                            him his thanks for it. he will, on his return to Washington, forward it to the Philosophical society at Philadelphia as
                            the best depository for preservation as well as examination. he prays Colo. Stuart to accept his salutations &
                            assurances of respect.
                    